Citation Nr: 0110919	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-07 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for missing teeth numbers 
1, 3, 4, 5, 6, 7, 12, 14, 18, 19, 30, and 32 claimed as a 
result of dental trauma during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1963 
to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The case was previously before the Board in September 1999, 
when it was remanded for additional development.  The case 
must again be remanded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In addition, the law 
provides that, in the case of a denial of a claim for VA 
benefits because the claim was not well grounded after the 
date of the Morton decision, i.e., July 14, 1999, VA shall, 
upon the request of the claimant or on its own motion, order 
the claim readjudicated.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096, 
___ (2000).  Therefore, in accordance with section 7, subpart 
(b) of the new law, the Board refers the claim for service 
connection for a right knee disorder to the RO for action 
deemed appropriate.  See VA O.G.C. PREC. Op. No. 3-2001 (Jan. 
22, 2001).


REMAND

The Board understands that this case was previously remanded 
in September 1999 for additional development and that the 
veteran did not reply to the RO's request for additional 
information.  However, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran contends that he is entitled to service 
connection for loss of teeth.  In May 1998 the veteran 
presented sworn testimony at a hearing before a RO hearing 
officer.  At this hearing he testified that he incurred 
dental trauma during service when he slipped and fell 
shattering multiple teeth while stationed in Germany.  The 
veteran indicated that he received a partial plate as 
treatment for this condition.  Following his discharge from 
the service, he noted that he received a full plate.  He 
indicated that this post service dental treatment was 
performed by Dr. Moore and Dr. James in Texarkana, Arkansas.  

In view of the nature of the veteran's claim, all records of 
treatment should be obtained and associated with the claims 
folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

After reviewing the evidence of record, the Board concludes 
that another attempt should be made by the RO to retrieve 
these alleged medical treatment records from Dr. Moore and 
Dr. James.  The Board notes, however, that the ability to 
retrieve these records may require some assistance from the 
veteran.  Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to 
assist not breached by failure of the Secretary to obtain 
requested records where the appellant failed to identify 
specifically what "additional medical records" were being 
sought and why they were relevant; the duty to assist is not 
a one-way street).  

In addition to his post service dental records, the RO should 
contact the veteran regarding his inservice dental treatment 
in an attempt to locate any additional records which may be 
available.  Review of the service records in the claims file 
reveals very few service dental records.  A September 1996 
reply from the National Personnel Records Center (NPRC) 
indicates that all available "SMRS" (service medical 
records) were previously forwarded to the RO.  It also 
indicates that dental and medical records were included as 
enclosures.  Another request should be made, specifically for 
the veteran's dental records.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

In view of the lack of dental information present in the 
claims file, the veteran should be scheduled for a VA dental 
examination to ascertain the current condition of his teeth.  
The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Finally, we note that the veteran failed to respond to the 
RO's requests for information pursuant to the September 1999 
Board remand.  The RO should provide notice to the veteran of 
the provisions of 38 C.F.R. § 3.158 (2000) with respect to 
abandoned claims and the impact this would have should he 
fail to cooperate with the RO in their attempts to assist him 
in developing his claim.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing in this 
matter.  To ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following actions:

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should provide notice to the 
veteran of the provisions of 38 C.F.R. 
§ 3.158 (2000) with respect to abandoned 
claims and the impact this would have 
should he fail to cooperate with the RO in 
their attempts to assist him in developing 
his claim.

3.  The RO should request that the 
appellant, with the assistance of his 
representative, provide the location, 
names, and approximate dates of treatment 
for all care providers who have provided 
him with dental treatment during his 
active duty service.  If any additional 
records are identified, the RO should 
then make another attempt to secure any 
additional service medical records 
relating to the veteran's dental 
treatment that may exist from the service 
department or the appropriate depository 
of records.  Specifically, the RO should 
ask that a special search be conducted in 
an effort to locate and retrieve any 
radiology reports, laboratory test 
reports and any actual x-ray films 
dealing with the veteran's complaints of 
loss of teeth during his period of 
military service.

4.  The RO should make one more request 
for a complete copy of the veteran's 
service dental records from the National 
Personnel Records Center (NPRC).  Any 
reply, positive, or negative, should be 
documented.   

5.  The RO should request that the 
appellant, with the assistance of his 
representative, provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his teeth or gums, since his discharge 
from the service up until the present 
time.  The veteran should also be 
specifically asked to supply information 
concerning his alleged dental treatment 
from Dr. Moore and Dr. James in 
Texarkana.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant, which have 
not been previously secured.  

6.  Following the above, the veteran 
should be accorded a VA dental 
examination.  The report of examination 
should include a detailed account of all 
tooth loss found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service medical 
records, particularly his entrance and 
separation examination reports and offer 
an opinion, if possible, as to the whether 
a person the age of the veteran during 
service would have lost so many teeth in 
such a short period of time without 
incurring dental trauma.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

7.  Thereafter, the RO should readjudicate 
this claim.  In this respect the RO should 
consider if the veteran has failed to 
cooperate and/or has abandoned his claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


